277 F.2d 462
CHICAGO TITLE & TRUST COMPANY, Complainant,v.FOX THEATRES CORPORATION, Defendant.Matter of the Application of Kenneth P. STEINREICH and Leopold Porrino, as Trustees of the Assets which were of Fox Theatres Corporation, and on behalf of the beneficiaries of their trust, comprising the creditors and stockholders of Fox Theatres Corporation, now known respectively as Preferred Participants and Participants of said trust, Petitioners-Appellants,v.STERLING NATIONAL BANK & TRUST COMPANY, as Assignee of Frank D. Lisle, Alvin J. Schlosser and Louis A. Mahoney, constituting the Noteholders' Protective Committee for Five-Year Secured 6½% Sinking Fund Gold Notes of Roxy Theatres Corporation, Respondents-Appellees.
No. 326.
Docket 26077.
United States Court of Appeals Second Circuit.
Argued May 3, 1960.
Decided May 13, 1960.

Appeal from the United States District Court for the Southern District of New York; Frederick van Pelt Bryan, Judge.


1
David G. Haskins, New York City (Hirson & Bertini, New York City, on the brief), for petitioners-appellants.


2
Robert Aronstein, New York City, for creditors-appellants.


3
Samuel J. Silverman, New York City (Stephen Wise Tulin, Paul, Weiss, Rifkind, Wharton & Garrison, New York City, on the brief), for respondents-appellees.


4
Before LUMBARD, Chief Judge, L. HAND, Circuit Judge, and JAMESON, District Judge.*


5
PER CURIAM.


6
The order is affirmed on the opinion of Judge Bryan, reported at D.C.S.D.N.Y. 1959, 178 F. Supp. 899.



Notes:


*
 Sitting by designation